Van Voorhis, J.
(concurring). I concur in the result upon the ground that although jurisdiction exists to review the determination of the Superintendent of Insurance, there is no showing that his refusal to consent to the purchase of this real property in White Plains for plaintiff’s own use was arbitrary, in view of plaintiff’s failure to show how this parcel fitted into any comprehensive and coherent plan for the removal of plaintiff’s home office to White Plains.
Lewis, Ch. J., Conway, Desmond, Dye and Froessel, JJ., concur with Fuld, J.; Van Voorhis, J., concurs in result in a separate memorandum.
Order affirmed.